DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the length" and “the width”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210204709 A1 to Grabinger.
Re Claim 1, Grabinger teaches:
An air distribution unit for environmentally controlled furniture (at least [Abstract] “microclimate control subsystem configured to supply conditioned air”), comprising: 
a fan enclosure having a fan position configured to accommodate a fan (at least Fig. 24), the fan enclosure having a fan enclosure inlet upstream of the fan position (at least Fig. 23 element 706) and a fan enclosure outlet downstream of the fan position (at least Fig. 23 element 704), the fan enclosure further including: 
an air-flow guidance member positioned in the fan enclosure, and defining, at least in part, an air-flow path between the fan enclosure inlet and the fan enclosure outlet (at least Fig. 23 element 700), wherein an inner surface of the air-flow guidance member, adjacent to the air-flow path, is at least partially sound- absorbing (at least Figs. 22-23 and [00276] “a foam material 758 […] further absorb vibration of the fan assembly 714 so that it does not transfer to the housing 702 and the rest of the bed (e.g., the foundation and the mattress)”.  It is noted that sound is vibration.).
Re Claim 2, Grabinger teaches:
The air distribution unit of claim 1, wherein the fan enclosure further comprises a top guidance member positioned adjacent to the air-flow guidance member (at least Figs. 22-23 top portion), wherein at least part of the top guidance member is sound-absorbing and adjacent to the air-flow path (at least Figs. 22-23 and [00276] “a foam material 758 […] further absorb vibration of the fan assembly 714 so that it does not transfer to the housing 702 and the rest of the bed (e.g., the foundation and the mattress.).


Re Claim 3, Grabinger teaches:
The air distribution unit of claim 2, wherein the fan enclosure further comprises a bottom guidance member positioned adjacent to the air-flow guidance member (at least Figs. 22-23 bottom portion), wherein at least part of the bottom guidance member is sound-absorbing and adjacent to the air-flow path (at least Figs. 22-23 and [00276] “a foam material 758 […] further absorb vibration of the fan assembly 714 so that it does not transfer to the housing 702 and the rest of the bed (e.g., the foundation and the mattress.).
Re Claim 4, Grabinger teaches:
The air distribution unit of claim 3, wherein the air-flow guidance member is sandwiched between the top guidance member and the bottom guidance member (at least Figs. 22-23).
Re Claim 5, Grabinger teaches:
The air distribution unit of claim 1, wherein the air-flow guidance member consists of sound-absorbing material (at least Figs. 22-23 and [00276] “a foam material 758 […] further absorb vibration of the fan assembly 714 so that it does not transfer to the housing 702 and the rest of the bed (e.g., the foundation and the mattress.).
Re Claim 6, Grabinger teaches:
The air distribution unit of claim 5, wherein the fan enclosure has a generally prismatic shape and the air-flow path has an at least partially curved shaped defined by the air-flow guidance member (at least Figs. 22-23).
Re Claim 7, Grabinger teaches:
The air distribution unit of claim 1, wherein the fan enclosure further comprises a control unit provided in a control unit sub-volume (at least Fig. 23 element 718) and at least 80% of a volume of the fan enclosure, other than the air-flow path and the control unit sub-volume, is filled with a sound- absorbing material (at least Figs. 2-3 and [0203] “the bottom layer 208 can be made of foam, which may be closed-cell, open-cell, or a combination thereof”.).
Re Claim 8, Grabinger teaches:
The air distribution unit of claim 7, wherein the sound-absorbing material includes an open cell foam (at least Figs. 2-3 and [0203] “the bottom layer 208 can be made of foam, which may be closed-cell, open-cell, or a combination thereof”.).
Re Claim 9, Grabinger teaches:
The air distribution unit of claim 1, further comprising a heating unit configured to heat an air-flow passing along the air-flow path (at least Fig. 23 element 716), the heating unit comprising a heat generator and a plurality of channels oriented generally parallel to the air-flow path, wherein walls of the channels are coupled to the heat generator (at least Figs. 22-23 and [0268] “the heating element 716 includes a plurality of fins that allow air flow in between the fins to be heated by the heating element”.).
Re Claim 10, Grabinger teaches:
The air distribution unit of claim 9, wherein the heating unit comprises a base, the heat generator is provided in the base, and the plurality of channels is formed by a plurality of fins extending from the base (at least Figs. 22-23 and [0268] “the heating element 716 includes a plurality of fins that allow air flow in between the fins to be heated by the heating element”.).
Re Claim 11, Grabinger teaches:
The air distribution unit of claim 10, wherein at least one of the fins includes an end flange at a distal end of the fin, the end flange protruding from the fin at an angle relative to the fin (at least Fig. 24 element 716).
Re Claim 12, Grabinger teaches:
The air distribution unit of claim 11, wherein a ratio of the length divided by the width of the channels is 5 or more (at least Fig. 24 element 716).
Re Claim 19, Grabinger teaches:
The air distribution unit of clam 1, further comprising an outer housing positioned around at least part of the fan enclosure (at least Figs. 22-25).
Re Claim 20, Grabinger teaches:
An environmentally conditioned bed (at least [Abstract] “bed system includes microclimate control capabilities”), comprising: 
a bed frame supporting an air-permeable mattress, the bed frame (at least Fig. 1) comprising: 
an air inlet with an inlet flow-through area; an air outlet with an outlet flow-through area, which air outlet is in fluid connection with the air inlet (at least Figs. 8-10 and [0207] “air duct 234”.); 
the air distribution unit of claim 1, wherein the fan enclosure inlet is in fluid communication with the air outlet and the fan enclosure outlet is in fluid communication with the air-permeable mattress (at least Fig. 10 and [0216] “an air controller (e.g., the air controller 338 as shown in FIGS. 10 and 19) can be fluidly connected to the air distribution hose and configured to move air into or from the air distribution layer through the air distribution hose”.).
Re Claim 21, Grabinger teaches:
The bed of claim 20, further comprising: a presence sensor module configured to detect a presence of a person on the bed, and/or in a room in which the bed is present, the presence sensor being configured to generate a presence sensor signal indicative of the detected presence (at least [0195] “user presence, movements, weight change, heart rate, and breathing rate can be determined from raw pressure sensor data”.); and a control unit coupled to the presence sensor module to control the air distribution unit based at least in part on the presence sensor signal (at least [0339] “engage the pump motor 1328 for a length of time that corresponds to 0.3 PSI or until a sensor indicates that pressure has been increased by 0.3 PSI”.).

Re Claim 22, Grabinger teaches:
A method for operating an air distribution unit of an environmentally controllable furniture piece (at least [Abstract] “microclimate control subsystem configured to supply conditioned air”), the method comprising: 
using a presence sensor module, detecting a presence of a person on the furniture and/or in a room in which the furniture is present (at least [0195] “user presence, movements, weight change, heart rate, and breathing rate can be determined from raw pressure sensor data”.); when the presence is detected, operating the air distribution unit in a first operating mode; and when no presence is detected, operating the air distribution unit in a second operating mode (at least [0347] “behavioral algorithms can be used to learn a user's behavior and/or to perform some action based on the state of the accessed data and/or the predicted user behavior. For example, the behavior algorithm can use available data (e.g., pressure sensor, non-sensor data, clock and calendar data) to create a model of when a user goes to bed every night. Later, the same or a different behavioral algorithm can be used to determine if an increase in air chamber pressure is likely to indicate a user going to bed”.).
Re Claim 23, Grabinger teaches:
The method of claim 22, wherein the air distribution unit comprises a fan for generating an air-flow with a first maximum air-flow speed in the first operating mode, and a second maximum air-flow speed, lower than the first maximum air-flow speed, in the second operating mode (at least [0449] “the airflow pad controller 1602 can monitor the temperature and/or humidity of the drawn air, and control the fan speed, thereby adjusting the flow rate of air drawing from the mattress to achieve the temperature and/or humidity set points at the top of the mattress”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grabinger in view of US 20140271349 A1 to Gowda.
Re Claim 13, Grabinger teaches:
The air distribution unit of claim 1 (detailed with respect to claim 1). 
Grabinger does not explicitly teach:
further comprising a UV treatment module having a radiation source configured to emit UV-radiation with a wavelength between 100-280 nm, wherein the UV treatment module is positioned between a UV treatment inlet and a UV treatment outlet of the UV treatment module, in fluid communication with the air-flow path.
However, Gowda teaches:
further comprising a UV treatment module having a radiation source configured to emit UV-radiation with a wavelength between 100-280 nm (at least [0023] “light sources 310 are ultraviolet C wavelength LEDs, which are LEDs that emit ultraviolet light in the sub range of wavelengths from 100 nm to 290 nm”.), wherein the UV treatment module is positioned between a UV treatment inlet and a UV treatment outlet of the UV treatment module, in fluid communication with the air-flow path (at least Fig. 2 and [0021] “UV chamber 104 generally includes a housing 214, an inlet 216, an outlet 218”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the air distribution unit of Grabinger with the UV treatment of Gowda because both are directed towards the same field of endeavor of air distribution units and doing so involves the use of a known technique (providing UV treatment taught by Gowda) with a  known device (air distribution unit taught by Grabinger) with predictable results.  A person having ordinary skill would have been motivated to do so because “Light sources 310 emitting this wavelength have demonstrated the result of providing sterilization of almost any surface or media” (Gowda [0023]).
Re Claim 14, the combination of Grabinger and Gowda teaches:
The air distribution unit of claim 13 (detailed with respect to claim 13). 
Gowda further teaches:
wherein the radiation source extends over at least 50% of a width of the air-flow path (at least Fig. 2).
Re Claim 15, the combination of Grabinger and Gowda teaches:
The air distribution unit of claim 13 (detailed with respect to claim 13). 
Gowda further teaches:
wherein the UV treatment module includes an upstream baffle upstream of the radiation source and a downstream baffle downstream of the radiation source (at least Fig. 2 element 216 and 218).
Re Claim 16, the combination of Grabinger and Gowda teaches:
The air distribution unit of claim 15 (detailed with respect to claim 15). 
Grabinger further teaches:
wherein the upstream baffle is positioned such that no direct path exists between the radiation source and the UV treatment inlet and the downstream baffle is positioned such that no direct path exists between the radiation source and the UV treatment outlet (at least Figs. 22-25 and [0278] “the air deflectors 770 can be disposed in various locations along one or more air flow paths through the air controller”.).
Re Claim 17, the combination of Grabinger and Gowda teaches:
The air distribution unit of claim 15 (detailed with respect to claim 15). 
Gowda further teaches:
wherein the UV treatment module includes a housing having a first wall and a second wall opposite to the second wall, wherein the UV treatment inlet and the upstream baffle are provided on the first wall and the UV treatment outlet and the downstream baffle are provided on the second wall (at least Fig. 2 and [0021] “a housing 214”.).
Re Claim 18, the combination of Grabinger and Gowda teaches:
The air distribution unit of claim 17 (detailed with respect to claim 17). 
Grabinger further teaches:
wherein the upstream baffle is positioned at an angle tilted towards the UV treatment inlet and the downstream baffle is positioned at an angle tilted towards the UV treatment outlet (at least Figs. 22-25 and [0278] “the air deflectors 770 can be disposed in various locations along one or more air flow paths through the air controller”.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673